Citation Nr: 9935598	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-16 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for eye disability.

5.  Entitlement to service connection for Meniere's syndrome.

6.  Entitlement to service connection for a left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs.  A notice of disagreement was received 
in September 1998, a statement of the case was issued in 
September 1998, and a substantive appeal was received in 
October 1998.  The veteran indicated on his October 1998 
substantive appeal that he wanted a Travel Board hearing.  In 
a November 1998 statement the veteran changed that request to 
an RO hearing.  A November 1998 letter from the RO notified 
him he had been scheduled for a December 15, 1998, RO 
hearing.  A Report of Contact dated December 15, 1998, noted 
that the veteran wished to cancel his hearing and "to 
continue appeal."  The veteran has not requested that the 
hearing be rescheduled; thus, he has withdrawn his request 
for a hearing.  See 38 C.F.R. § 20.704 (1999).


FINDINGS OF FACT

1.  Right ear hearing loss was not manifested during the 
veteran's active military service or within one year of his 
discharge from service, nor is right ear hearing loss 
otherwise related to the veteran's military service.

2.  The veteran's left ear hearing loss preexisted his entry 
into military service.

3.  There was no increase in the severity of the veteran's 
preexisting left ear hearing loss during his active military 
service.

4.  Tinnitus was not manifested during the veteran's service 
or within one year of his discharge from service, nor is 
tinnitus otherwise related to the veteran's active military 
service.

5.  Refractive error is not a disease or injury in the 
meaning of applicable VA legislation for disability 
compensation purposes.

6.  There is no medical evidence of a nexus between any eye 
disability, to include blepharitis and pinguecula, and the 
veteran's military service.

7.  There is no medical evidence of a nexus between Meniere's 
syndrome and the veteran's military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  Left ear hearing loss was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

4.  The veteran's claim of entitlement to service connection 
for eye disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for Meniere's syndrome is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as high 
frequency sensorineural hearing loss and tinnitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The Board emphasizes, however, that the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.  The rules concerning chronicity and continuity 
of symptomatology, however, still require "medical 
expertise" to relate the veteran's present disability to his 
or her post-service symptoms.  Savage, 10 Vet. App. at 497-
98.


I.  Right Ear Hearing Loss and Tinnitus

Initially, the Board finds the veteran's right ear hearing 
loss and tinnitus claims to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he is found to 
have presented claims which are plausible, in that current 
audiometric testing reveals a right ear hearing loss which 
satisfies the criteria of 38 C.F.R. § 3.385, and a physician 
has related that loss, and tinnitus, to the veteran's active 
duty service.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

Hearing loss for VA purposes is defined by 38 C.F.R. § 3.385 
as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

Based on the service medical record evidence of record, being 
the January 1967 induction physical examination report and 
the October 1968 separation physical examination report, and 
applying 38 C.F.R. § 3.385, the veteran clearly did not 
experience a documented right ear hearing loss for VA 
purposes during his active duty service.  The findings of the 
audiometer examination in both reports reveal no auditory 
thresholds in any of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz to be 40 decibels or greater, nor 
auditory thresholds for at least three of the frequencies, 
500, 1,000, 2,000, 3,000, or 4,000 Hertz to be 26 decibels or 
greater.  Also, the veteran's service medical records contain 
no evidence of any injury to the veteran's ears or his 
hearing due to a bunker explosion in Germany.  The veteran's 
DA 20 personnel records also show no such event.

However, the lack of any evidence of hearing loss disability 
(as defined by 38 C.F.R. § 3.385) during service is not fatal 
to the veteran's claim.  Laws and regulations do not require 
in-service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The key questions are 
whether the veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and whether there is medical evidence 
linking the current hearing loss disability to the veteran's 
period of active service.  As noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Board notes here that the veteran has been diagnosed with 
Meniere's syndrome.  VA treatment records beginning in 1994 
and continuing through October 1998 appear to suggest a 
relationship between the veteran's bilateral hearing loss and 
tinnitus, and that disability.  In a March 1994 VA 
audiological examination report, for example, the examiner 
indicated the veteran complained of slowly progressive 
hearing loss, occasional tinnitus, a "problem with 
vertigo," and being on Meclizine (for Meniere's syndrome).  
The veteran reported that when vertigo occurred he noticed 
that his hearing seemed to be worse and tinnitus to be 
present.  The examiner indicated the veteran would be 
referred to the ENT (ear, nose and throat) clinic due to 
possible Meniere's symptoms.  During a May 1994 VA audio 
examination, where it is indicated the veteran reported a 
history of an inservice bunker explosion, the examiner 
indicated the veteran was being seen by ENT for possible 
Meniere's disease.  The examiner indicated the veteran at 
that time was presenting episodes of vertigo, tinnitus, 
nausea, and extreme hearing loss.  The examiner indicated 
these symptoms would be consistent with a vestibular 
pathology for which he is now being seen by ENT.  It is 
significant that this examiner did not attribute the 
veteran's bilateral hearing loss or tinnitus to the reported 
inservice acoustic trauma.

During a November 1997 VA audiological examination, the 
veteran reported a fluctuation in hearing loss associated 
with tinnitus, nausea, nystagmus, and vertigo for the past 
seven years.  He reported the episodes occur once a week, or 
once very two weeks, since he has been on Meclizine (for 
Meniere's syndrome).  The veteran then reported a history of 
being beside a bunker which blew up in Germany in 1968, and 
having a hearing loss and tinnitus since that time.  He also 
reported being in transportation and vehicle maintenance 
while on active duty.  He also reported post-service noise 
exposure as a carpenter, a factory worker, and a truck 
driver.  He reported working for Chrysler Airtemp for nine 
years, and only wearing ear protection during his last year, 
and being a truck driver for eight years.  Upon 


examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
65
75

There is no opinion in this report which relates any hearing 
loss or tinnitus to the veteran's active duty service.

During a November 1997 VA examination for ear diseases, the 
veteran reported a fifteen year history of tinnitus and 
vertigo.  He reported his tinnitus seemed to worsen during 
attacks of vertigo, and that he had been treated with 
Meclizine for vertigo and tinnitus, with a tentative 
diagnosis of Meniere's disease.  The examiner indicated the 
veteran wore bilateral hearing aids.  The assessment was that 
the veteran appeared to be suffering from Meniere's disease.  
The examiner indicated that it was important to note that the 
veteran stated his sensorineural hearing loss dated to the 
bunker explosion in Germany, which caused an immediate 
hearing loss.  The veteran also reported vertiginous episodes 
at that time, which continue to the present time.  While the 
examiner indicated he knew of no reason for a traumatic event 
to cause ongoing Meniere's disease, which was more likely due 
to an underlying pathological problem which the veteran "has 
always had," he indicated it was entirely likely that the 
sensorineural hearing loss was at least in part due to the 
traumatic event during service.

The veteran has submitted statements dated in August 1997 
from his brother, sister, and a friend, which essentially 
indicate the veteran either told or wrote to them about the 
bunker explosion in 1967 or 1968, and the hearing loss caused 
thereby.

In summary, the veteran's service medical records indicate 
his right ear hearing loss did not meet § 3.385 standards 
during his active duty service, and no records, either 
medical or personnel, corroborate an explosion in Germany in 
1968.  No medical evidence has been introduced indicating the 
manifestation of a right ear sensorineural hearing loss or 
tinnitus to a compensable (10 percent) degree within one year 
of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).  In April 1990 the veteran reported only "some 
gunfire" as his only inservice noise exposure.  The veteran 
has reported significant post-service noise exposure.  The 
veteran has been diagnosed with Meniere's disease since the 
early 1990's, and, from that time until a November 1997 VA 
audiological examination, his hearing loss and tinnitus had 
been attributed to that disease.  In November 1997, the 
veteran reported an inservice bunker explosion which he said 
immediately caused a hearing loss and tinnitus, but then 
reported a hearing loss and tinnitus "for the past seven 
years," and in a subsequent November 1997 examination 
reported a hearing loss for the past fifteen years.  
Statements by the veteran's brother, sister, and a friend do 
not indicate they witnessed the inservice explosion reported 
by the veteran, or that, through personal contact at the time 
of the explosion, they knew he had suffered a hearing loss 
and tinnitus.  The only medical opinion which relates the 
veteran's right ear hearing loss and tinnitus to his active 
duty service is by a physician who relied solely on history 
of inservice acoustic trauma reported by the veteran.

In the present case, the Board is not bound to accept the 
veteran's uncorroborated assertions of inservice incurrence 
of an injury or disease, or an opinion of a health 
professional that is based on the veteran's recitation of his 
medical history.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Due to the lack of persuasive evidence indicating acoustic 
trauma or tinnitus suffered during service, any post-service 
medical reference to acoustic trauma suffered by the veteran 
in service is of diminished probative value.  Thus, where 
there is no indication that the medical professional formed 
his or her opinion on a basis separate from the veteran's 
recitation of his medical and service background, and there 
is no indication that the medical professional reviewed the 
service medical records or other relevant documents which 
would have enabled him or her to form an opinion based on 
independent grounds, the medical professional's opinion 
cannot be determined to be competent medical evidence.  See 
Blackburn v. Brown, 8 Vet. App. 97, 103 (1995); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Because the veteran's statements 
conflict with his service medical records, the Board's 
rejection of the doctor's opinion, which was based on a 
medical history related by the veteran, is justified.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

While the veteran has also stated his opinion that his 
current right ear hearing loss and tinnitus are related to an 
inservice explosion, lay testimony cannot provide such 
medical evidence because lay persons are not competent to 
offer medical opinions.  See Espirutu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, the preponderance of the evidence is against the 
veteran's claims of service connection for right ear hearing 
loss and for tinnitus.  It follows that the provisions of 38 
U.S.C.A. § 5107(b) do not otherwise permit a favorable 
determination as to either issue.

II.  Left Ear Hearing Loss

The Board finds the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he is found to 
have presented a claim which is plausible, in that current 
audiometric testing reveals a left ear hearing loss which 
satisfies the criteria of 38 C.F.R. § 3.385, and a physician 
has related that loss to the veteran's active duty service.  
See Murphy, supra.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Based on the January 1967 induction physical examination 
report, and applying 38 C.F.R. § 3.385, the veteran clearly 
had a documented hearing loss for VA purposes upon entry onto 
active duty service.  The findings of that audiometer 
examination reveal auditory thresholds of 45 decibels at 3000 
Hertz, and of 50 decibels at 4000 Hertz.  The report also 
indicates a diagnosis of defective hearing.  Thus, the 
veteran was determined to have a preexisting left ear hearing 
loss prior to his entry onto active duty.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).  The presumption of aggravation is not 
applicable unless the preservice disability underwent an 
increase in severity during service.  See Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Hunt, 1 Vet. App. at 296-97.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

There are no service medical records which reveal any 
complaints of, or treatment for, any left ear hearing loss.  
A review of the veteran's October 1968 separation physical 
examination report indicates that while a 55 decibel loss is 
shown at 4000 Hertz, there is no finding for 3000 Hertz, and 
that his hearing at 500 Hertz had actually improved from a 10 
decibel loss to a 5 decibel loss.  Thus, the medical evidence 
does not show that there has been any measured worsening of 
the disability during service.  As there has been no measured 
worsening during service, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
left ear hearing loss on the basis of aggravation.

The veteran has also stated his opinion that his current left 
ear hearing loss is related to an inservice explosion; 
however, as noted above, lay statements cannot provide such 
medical evidence because lay persons are not competent to 
offer medical opinions.  See Espirutu, supra.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, supra.

III.  Eye Disability

The veteran's service medical records, including his January 
1967 induction and October 1968 separation physical 
examination reports, reveal that, upon clinical evaluation, 
his eyes were found to be normal.  Each of those reports 
indicate that his distant vision was found to be 20/20.  
Private and VA medical reports from the 1970's to May 1994 
contain no evidence of any eye problems.

An April 1990 private medical statement indicated that a 
physical examination had revealed some spontaneous nystagmus 
to the right, and some nystagmus in the right Hallpike 
position.  There was no opinion in this statement, however, 
which related this condition to the veteran's active duty 
service.

A May 1994 VA examination report indicates that, upon 
physical examination, his extraocular muscles were found to 
be intact, and his pupils were found to be equal, round, and 
reactive to light and accommodation.

A June 1994 VA treatment report indicates the veteran 
complained of "busted vessels" with blurred vision since 
his discharge from service.  The impression was an 
asymmetrical cup to disk ratio - doubt chronic open angle 
glaucoma.  The health care professional indicated that they 
could not explain the visual symptoms based upon this 
examination.  A July 1994 report indicates the veteran 
complained of a "pulling" sensation in upgaze for the past 
4-5 years.  The impression was low suspicion of glaucoma.  A 
February 1995 report contained an assessment of a normal 
examination, except for the slight asymmetrical cup to disk 
ratio.  An August 1996 report, which indicates the veteran 
had gotten new glasses the previous month, contains an 
assessment of glaucoma suspect - doubt.  There is no opinion 
in any of these reports, however, which relates any eye 
disorder to the veteran's active duty service.

During a November 1997 VA examination, the veteran complained 
of light hurting his eyes, the left worse than the right, and 
of a feeling there was some blood across his eyes sometimes, 
the left worse than the right.  The examiner indicated no 
past ocular history had been reported by the veteran, other 
than the current complaint.  The veteran denied having high 
blood pressure.  Visual acuity was found to be 20/20 and J1+ 
in both eyes.  No afferent pupillary defect was found, and 
confrontation visual fields were found to be full in both 
eyes, as were the extraocular muscles.  Conjunction and 
sclerae seemed to be quiet.  Blepharitis and pinguecula were 
found in both eyes.  The remainder of the examination 
findings were noted to be normal, including a finding of 
clear lenses in both eyes, and normal arterial veins.  The 
impression was blepharitis and pinguecula in both eyes.  The 
examiner indicated the veteran also had a refractive error 
which was good with spectacles at that time.  There is no 
opinion in this report, however, which related either 
blepharitis or pinguecula to the veteran's active duty 
service.

In that regard, the Board notes that generally, congenital or 
developmental defects or conditions are not considered to be 
diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits.  
38 C.F.R. § 3.303(c).  Additionally, 38 C.F.R. § 4.9 
indicates that mere congenital or developmental defects and 
refractive error of the eye, are not diseases or injuries in 
the meaning of applicable legislation for disability 
compensation purposes.

The Board acknowledges the veteran's assertions regarding a 
link between an eye condition and his military service.  It 
has not been shown, however, that the veteran, as a 
layperson, is competent to render opinions as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible is required in order for the claim to be well-
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).  
Further, the Board points out that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

As there is nothing in the medical evidence which relates any 
eye condition or defective vision (except for the refractive 
error noted above) to his active duty service, the Board must 
conclude that the veteran's defective vision or eye condition 
claim is not well-grounded for lack of medical evidence of a 
nexus to service.

IV.  Meniere's Syndrome

At the time of induction examination in January 1967, the 
veteran checked the appropriate box to report that he had 
then, or in the past, had dizziness and fainting spells.  No 
clinical findings pertinent to this complaint were reported 
at that time.  At the time of separation examination in 
October 1968, the veteran again reported that he had, or in 
the past had suffered from, dizziness or fainting spells.  In 
the portion of the examination report for the physician's 
summary appears to be a notation of dizziness related to an 
accident (other entries in this report refer to a motorcycle 
accident six years prior).  No clinical findings or diagnosis 
of Meniere's syndrome was reported at the time of the 
separation examination. 

Private and VA medical evidence from the 1970's through 
October 1998 have been reviewed.  These reports, including an 
April 1990 private physician statement and a May 1994 VA 
examination report, contain diagnoses of cupulolithiasis, 
Meniere's syndrome, or possible Meniere's syndrome.  None of 
these reports, however, contain an opinion relating any 
vertigo problems or Meniere's syndrome to the veteran's 
active duty service.

A November 1997 VA examination report contains an assessment 
of apparent Meniere's disease.  The examiner indicated the 
veteran had reported "vertiginous episodes" at that time, 
which lasted for several days and slowly improved, and 
vertiginous episodes since that time.  The examiner indicated 
that he knew "of no reason for a traumatic event as such to 
cause ongoing Meniere's disease, it is more likely due to an 
underlying pathological problem which the patient has always 
had."

The Board acknowledges the veteran's contentions regarding a 
link between his current vertigo or Meniere's syndrome and 
his active duty service.  As noted above, however, it has not 
been shown that the veteran, as a layperson, is competent to 
render opinions as to medical causation.  Espiritu, supra.  
Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible is required in order for the claim to be well-
grounded.  LeShore, supra.  Further, the Board points out 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

As there is nothing in the medical evidence which relates any 
vertigo or Meniere's syndrome to the veteran's active duty 
service, the Board must conclude that his claim for service 
connection for Meniere's syndrome is not well-grounded.


ORDER

Entitlement to service connection for right ear hearing loss, 
for left ear hearing loss, and for bilateral tinnitus is not 
warranted.  The veteran's claims of entitlement to service 
connection for eye disability and for Meniere's syndrome are 
not well-grounded.  To this extent, the appeal is denied.


REMAND

Left Varicocele

The veteran's service medical records contain a January 1967, 
report of a mild varicocele on the left which had become 
symptomatic with exercise.  The impression was a left 
varicocele.  Other service records reports document treatment 
for this problem, and clinical examination at the time of 
separation examination in October 1968 showed a left 
varicocele. 

Post-service medical records include a report of VA 
examination in December 1975 which includes a diagnosis of 
varicocele, left, mild, with residuals.  However, medical 
records dated in the 1990's do not refer to a varicocele, 
although they do include references to a mildly tender left 
testicle and to epididymitis.  The most recent medical report 
appears to be an April 1998 VA treatment outpatient record 
which includes a comment that "[the veteran] does not seem 
to have epididymitis now."

The service medical records documenting a left varicocele, 
the December 1975 VA examination showing clinical evidence of 
a left varicocele, and the current medical records which 
document left testicle findings leads the Board to conclude 
that this claim is well-grounded.  Moreover, it would appear 
that a medical question is presented as to whether or not 
there is current disability of the left testicle and, if so, 
whether it is related to service.  Accordingly, additional 
action is necessary to assist the veteran with the 
development of medical evidence in connection with this 
claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting 
continuing treatment for left testicle 
complaints should be obtained and made of 
record.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
current disorder(s) of the left testicle.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should clearly report any left testicle 
disorder(s) found to be present.  With 
regard any such disorder(s) found to be 
present, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current left 
testicle disorder(s) is related to the 
left testicle problems treated during the 
veteran's military service. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
left testicle disability is warranted.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The purpose of this remand is to assist the veteran and to 
develop and clarify the medical record.  The veteran and his 
representative are free to submit additional argument and 
evidence in connection with the matter remanded by the Board. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

